Citation Nr: 1516093	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-21 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for cerebral concussion.

2.  Whether new and material evidence has been received to reopen service connection for a neck disability, to include cervical spine arthritis.

3.  Entitlement to service connection for a neck disability, to include cervical spine arthritis.

4.  Whether new and material evidence has been received to reopen service connection for a laceration of the face and mouth.

5.  Entitlement to service for a laceration of the face and mouth.

6.  Entitlement to service connection for a dental disorder for compensation purposes due to dental trauma, to include avulsion of the teeth.

7.  Entitlement to service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.

8.  Entitlement to an increased disability rating (or evaluation) for posttraumatic stress disorder (PTSD) in excess of 30 percent.

9.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1968 to May 1970, and from December 1972 to December 1990.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the RO in Louisville, Kentucky, which denied service connection for a dental disorder, cerebral concussion, and laceration of the face and mouth, denied an increased disability rating for the service-connected PTSD, and declined to reopen the issue of service connection for a neck disability. 

The Veteran testified from Louisville, Kentucky, at a June 2014 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, D.C.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The issues of an increased disability rating for PTSD in excess of 30 percent and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the June 2014 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal on the issue of entitlement to service connection for cerebral concussion.

2.  A November 1991 RO rating decision denied service connection for neck injury residuals, finding that the evidence of record did not show a currently diagnosed neck disability.  In July 2010 and March 2011 rating decisions, the RO denied service connection for cervical spine (neck) arthritis, finding that the evidence of record did not show that the diagnosed neck disability was related to service and/or the service-connected left carotid body tumor excision.  The Veteran did not file a timely NOD following the November 1991, July 2010, or March 2011 rating decisions and no new and material evidence was received during the one year appeal period following each decision. 

3.  The new evidence received since the March 2011 rating decision relates to an unestablished fact of a potentially undiagnosed neck disability that is necessary to substantiate the claim for service connection for a neck disability, to include cervical spine arthritis.

4.  A February 2009 RO rating decision denied service connection for a laceration of the face and mouth, finding that the evidence of record did not show an in-service injury which caused the disability.  The Veteran subsequently filed a notice of disagreement (NOD) to the February 2009 rating decision and perfected the appeal in June 2010 by filing a timely VA Form 9 after the issuance of a statement of the case (SOC).  The Veteran withdrew the appeal in a March 2011 written statement.

5.  The new evidence received since the February 2009 rating decision relates to an unestablished fact of a nexus between a currently diagnosed facial scar and an in-service injury that is necessary to substantiate the claim for service connection for a laceration of the face and mouth.  

6.  In October 1983, the Veteran was involved in an in-service motor vehicle accident which resulted in head and neck injuries including whiplash syndrome, a laceration of the face and mouth, and avulsion of several teeth.

7.  The Veteran has a currently diagnosed disability of arthritis of the cervical spine.

8.  The Veteran has experienced "continuous" symptoms of a cervical spine disability since service separation.

9.  The Veteran is currently diagnosed with a facial scar located on the chin below the lower lip.

10.  The currently diagnosed facial scar is related to the in-service motor vehicle accident. 

11.  Subsequent to the October 1983 motor vehicle accident, in November 1983, the Veteran had Tooth 8, Tooth 9, and Tooth 10 extracted due to avulsion.

12.  The in-service motor vehicle accident did not result in bone loss of the maxilla or mandible.

13.  Compensation is not available for loss of teeth due to dental trauma, residuals related thereto, or for any other dental disability.

14.  The Veteran is entitled to treatment of Tooth 8, Tooth 9, and Tooth 10 due to in-service trauma.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the claim for service connection for cerebral concussion.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The November 1991, July 2010, and March 2011 rating decisions denying service connection for a neck/spinal disability became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

3.  Evidence received since the March 2011 rating decision is new and material to reopen service connection for a neck disability, to include cervical spine arthritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The February 2009 rating decision denying service connection for a laceration of the face and mouth became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 20.302, 20.1103 (2014).

5.  Evidence received since the February 2009 rating decision is new and material to reopen service connection for a laceration of the face and mouth.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for a cervical spine disability of arthritis have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a laceration of the face and mouth have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).

8.  The criteria for establishing service connection for a dental disorder for compensation purposes due to dental trauma, to include avulsion of the teeth, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2014).

9.  The criteria for establishing service connection for a noncompensable dental disorder for purposes of receiving VA outpatient dental treatment (Class II(a) eligibility) have been met.  38 U.S.C.A. §§ 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  At the June 2014 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran informed the Board on the record that he wished to withdraw the issue of service connection for cerebral concussion.

As the Veteran has withdrawn the appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for cerebral concussion, and it is dismissed.


Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a)(2014).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The instant decision reopens and grants the issues of entitlement to service connection for a laceration of the face and mouth and entitlement to service connection for a neck disability, to include cervical spine arthritis, and also grants service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. 
§ 17.161.  As such action represents a complete allowance of the Veteran's claim as to these issues, no further discussion of VA's duties to notify and to assist is necessary as to these issues.

In May 2011, VA issued the Veteran VCAA notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist in developing the claim.  The May 2011 VCAA notice was issued to the Veteran prior to the February 2012 rating decision on appeal.  The issue of service connection for a dental disorder was readjudicated in the July 2013 statement of the case (SOC) and the November 2013 supplemental statement of the case (SSOC); therefore, there was no defect with respect to the timing and/or content of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received a VA dental examination for compensation purposes in May 2011.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinion.

All relevant documentation, including VA treatment records, has been secured.  All relevant facts have been developed.  There remains no question as to the substantial completeness of the issue of service connection for a dental disorder for compensation purposes due to dental trauma, to include avulsion of the teeth.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Further, as will be explained below, because the Veteran has not been diagnosed with a compensable dental disability, the law, and not the facts, is dispositive of the issue on appeal; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

New and Material Evidence Law and Regulation

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Reopening Service Connection for a Neck (Cervical Spine) Disability

A November 1991 RO rating decision denied service connection for neck injury residuals, finding that the evidence of record did not show a currently diagnosed neck disability.  In July 2010 and March 2011 rating decisions, the RO denied service connection for cervical spine (neck) arthritis, finding that the evidence of record did not show that the diagnosed neck disability was related to service and/or the service-connected left carotid body tumor excision.  The Veteran did not file a timely NOD following the November 1991, July 2010, or March 2011 rating decisions and no new and material evidence was received during the one year appeal period following each decision.  As such, the November 1991, July 2010, and March 2011 rating decisions became final as to the evidence then of record, and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the March 2011 rating decision denying service connection for cervical spine arthritis, VA has received additional VA treatment records.  A January 2013 VA treatment record notes that the Veteran has neuropathic neck pain, which is related to the service-connected left carotid body tumor excision.  Under the low standard of Shade, such evidence could indicate that the Veteran has a new neck disability which may be entitled to service connection.  Such evidence could reasonably substantiate the issue of entitlement to service connection for a neck disability, or at the very least, would warrant remand for a new VA spinal examination.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for a neck disability, to include cervical spine arthritis.

Reopening Service Connection for a Laceration of the Face and Mouth

In a February 2009 rating decision, the RO denied service connection for a laceration of the face and mouth.  The RO based the denial on a lack of evidence showing an in service injury which caused the facial scaring.  The Veteran subsequently filed a NOD to the February 2009 rating decision and perfected the appeal in June 2010 by filing a timely VA Form 9 after the issuance of a SOC.  The appeal was then withdrawn by the Veteran in a March 2011 written statement received by VA.  As such, the February 2009 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

VA has received additional evidence since the February 2009 rating decision denying service connection for a laceration of the face and mouth.  Specifically, the Veteran received a VA scar examination for compensation purposes in May 2011.  The examination report reflects that the Veteran's facial scar may have been caused by either an in-service motor vehicle accident or an in-service machine gun round explosion.  Such evidence could reasonably substantiate the issue of entitlement to service connection for a laceration of the face and mouth as it relates to an unestablished fact of a nexus between a currently diagnosed facial scar and an in-service injury that is necessary to substantiate the claim.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for a laceration of the face and mouth.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable as to the issue of service connection for a neck disability, to include cervical spine arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. 
§ 3.309(a).  Walker, 708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Facial scarring and dental disabilities are not "chronic diseases" listed under 
38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply to the issues of service for a laceration of the face and mouth and/or service connection for a dental disorder for compensation purposes due to dental trauma, to include avulsion of the teeth.  Walker, 708 F.3d 1331.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection for a Neck Disability

The Veteran asserts that he currently suffers from a neck and/or cervical spine disability caused by an October 1983 in-service motor vehicle accident.  Initially, the Board finds that the Veteran is currently diagnosed with the disability of cervical spine arthritis.  VA treatment records and the report from the January 2011 VA spinal examination reflect that the Veteran has been diagnosed with cervical spine degenerative disc disease (DDD) and arthritis.

Next, the Board finds that the Veteran sustained an injury to his neck/cervical spine in service.  A service treatment record from November 1983 reflects that the Veteran was involved in an in-service motor vehicle in October 1983.  The November 1983 service treatment record reports that the Veteran sustained head and neck injuries, including whiplash syndrome, concussion, avulsion of several teeth, and a laceration of the face and mouth.  

Finally, the Board finds that the weight of the medical and lay evidence of record is at least in equipoise on the question of whether the Veteran has had continuous symptoms of a cervical spine disability of arthritis since separation from service.  The evidence weighing against a finding of continuous symptoms since service separation includes the Veteran's September 1990 service retirement examination which found no spinal disability upon service separation.  Further, the VA examiner at the January 2011 VA spinal examination opined that the degenerative changes in the Veteran's cervical spine were more likely caused by aging, rather than the in-service motor vehicle accident.

Evidence in favor of service connection for cervical spine arthritis includes the Veteran's service treatment records.  A January 1987 service treatment record noted that the Veteran had upper back pain which radiated to the head.  A May 1988 medical history report conveys that the Veteran had occasional upper back pain.  The retirement medical history report in September 1990 also mentions recurrent back pain which, presumably, refers to the upper back pain noted in the May 1988 report.  This is supported by a September 1990 service treatment record note indicating that the Veteran had back pain radiating from the upper thoracic spine to the lower cervical spine.

The Veteran received a VA general medicine examination for compensation purposes March 1991, mere months after service separation.  While the VA examiner did not diagnose the Veteran with a cervical spine and/or neck disability, the report reflects that the Veteran complained of stiffness in the neck and back since the in-service motor vehicle accident.  Upon examination, the VA examiner noted tenderness and spasms in the neck.  Further, as mentioned in the January 2011 VA spinal examination, the Veteran later complain of neck stiffness in a September 1996 VA treatment record. 

A May 2001 VA treatment record reflects that the Veteran complained of neck pain.  The record conveys that the Veteran had paraspinal muscle spasms, and muscle relaxants were prescribed to treat the condition.  Neck pain was also noted in a December 2005 VA treatment record, and, upon X-ray, mild degenerative cervical spine changes were noted.  A March 2009 VA treatment record reported that the Veteran had a diagnosis of cervical osteoarthritis, and that the Veteran had complained of neck pain since service.  It was also noted that the Veteran's neck pain was increasing.  VA treatment records to the present day continue to reflect the Veteran's complaints of neck pain.

The Board finds the evidence, both lay and medical, is a least in equipoise on the question of whether the Veteran experienced continuity of symptomatology of a cervical spine disability since service separation which was later diagnosed as arthritis.  The evidence reflects that, since service separation, the Veteran has complained of neck/cervical spine symptoms including pain and stiffness.  Further, the record also reflects that the Veteran has advanced that these symptoms began in service after the October 1983 motor vehicle accident.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his neck during an in-service motor vehicle accident and has experienced "continuous" symptoms of a cervical spine disability of arthritis since service separation.  As such, the criteria for presumptive service connection for arthritis of the cervical spine under 
38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection has been granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2002).

Service Connection for a Laceration of the Face and Mouth

The Veteran contends that he has facial scarring related to an October 1983 in-service motor vehicle accident.  Previously, the Veteran also advanced that the facial scaring may have been caused by gunpowder burns from a machine gun round that exploded in September 1978.

Initially, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran currently has any residual scarring from an in-service facial laceration.  The Veteran received a VA scar examination in March 2008.  The VA examination report conveys that the Veteran was diagnosed with a linear chin scar.  The scar was 2.5 centimeters long and 0.2 centimeters wide.  A photograph taken as part of the examination shows the location of the scar.  

The Veteran received a second VA scar examination in May 2010.  At the conclusion of the examination, despite the findings of the VA examiner at the March 2008 VA scar examination, the VA examiner found that the Veteran did not have facial scaring, but rather a skin condition comprised of a mixture of seborrheic keratosis and dermatosis papulosis nigra.    

Finally, in May 2011, the Veteran received another VA scar examination.  Here, the Veteran was once again diagnosed with a linear chin scar measuring 2.5 centimeters long and 0.2 centimeters wide.  The VA examiner noted that on casual inspection the scar looked like a wrinkle, and it was only evident that the mark was a scar on close inspection.  As two separate VA examiners have identified the same facial scar, the Board finds that the Veteran is currently diagnosed with a facial scar located on the chin below the lower lip.

The Board next finds that the Veteran received a facial laceration in service.  A November 1983 service treatment record reflects that the Veteran was involved in a motor vehicle accident in service in October 1983.  The service treatment record notes that the Veteran was diagnosed with a laceration of the face and mouth.  An October 1983 service treatment record specifically reported that the laceration was near the lower lip.

After a review of all the evidence of record, lay and medical, the Board finds the evidence is at least in equipoise as to whether the currently diagnosed facial scar is related to the in-service motor vehicle accident.  As noted above, the VA examiner at the May 2010 VA scar examination found that the Veteran did not have a facial scar.  As such, no opinion was rendered as to whether any scarring was related to service, and the examination report is not relevant to the issue of whether the currently diagnosed facial scar is related to service.

The report from the March 2008 VA scar examination only discussed the in-service accident in which a machine gun round exploded and injured the Veteran.  At the conclusion of the examination, the VA examiner stated that she was unable to determine whether the facial scar was due to the exploding round.  There was no discussion as to whether the scar may have been a result of the in-service motor vehicle accident.

The report from the May 2011 VA scar examination reflects that the VA examiner opined that it would be mere speculation to relate the facial scar to the in-service motor vehicle accident.  As reason therefor, the VA examiner stated that at the May 2008 VA scar examination the Veteran advanced that this same scar was caused by an exploding machine gun round, and it appeared that the Veteran was already service connected for the facial scar at issue on this basis.  As the Veteran was not previously service connected for a facial scar, the VA examiner's opinion is predicated on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

In light of the VA examiner's inaccurate factual basis, normally the Board would have to remand for an addendum opinion as to whether the Veteran's facial scar was related to the in-service motor vehicle accident; however, the Board notes that service treatment records reflect that the Veteran was treated in-service for injuries to the hands, arms, and face caused by an exploding machine gun round.  As stated by the VA examiner at the May 2011 VA scar examination, "to state whether the scar is the result of laceration sustained in the motor vehicle accident or to shrapnel is to resort to mere speculation as he has claimed it for both reasons."  Effectively, the VA examiner has opined that the facial scar was caused by either the in-service motor vehicle accident or the in-service exploding machine gun round accident.  In either event, the VA examiner has opined that the currently diagnosed facial scar is a result of an in-service accident.

The Veteran is currently diagnosed with a facial scar located on the chin below the lower lip.  During service the Veteran received a laceration of the face and mouth due to an in-service motor vehicle accident.  The VA examiner effectively opined at the May 2011 VA scar examination that the facial scar was the result of either the in-service motor vehicle accident or an in-service accident in which a machine gun round exploded and injured the Veteran's face and arms.  As the evidence establishes that both of these events occurred in service, the VA examiner has assessed that the facial scar is related to an in-service accident.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed facial scar was incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Dental Disorder for Compensation Purposes

The Veteran seeks service connection for a dental disorder.  Specifically, at the June 2014 Board videoconference hearing, the Veteran testified that while in service he was involved in a motor vehicle accident which resulted in the loss of a number of teeth. 

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2014).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(b) (2014)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2014).  38 C.F.R. § 3.381(a) (2014).

Service treatment records reflect that in October 1983, the Veteran was involved in an in-service motor vehicle accident which resulted in the avulsion and fracture of several teeth in the left upper area.  Subsequently, in November 1983, the Veteran had Tooth 8, Tooth 9, and Tooth 10 extracted.

In May 2011, the Veteran received a VA dental examination for compensation purposes to assist in determining whether the in-service motor vehicle accident resulted in a compensable dental disability.  The examination report reflects that the Veteran had no loss of bone of the maxilla, no malunion or nonunion of the maxilla, no loss of bone of the mandible, no malunion or nonunion of the mandible, no loss of motion at the temporomandibular articulation, no loss of bone of the hard palate, no evidence of osteoradionecrosis, no evidence of osteomyelitis, and no speech difficulty.

The Veteran's avulsed and extracted teeth do not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381 (replaceable missing teeth and treatable carious teeth are not disabilities for compensation purposes).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, or due to disease other than periodontal disease or caries, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  The dental service treatment records and/or May 2011 VA dental examination report do not show bone loss of the maxilla or mandible or a disease other than periodontal disease or caries.  Further, the Veteran has not advanced that he has any such loss.  Accordingly, he has not presented a service connection claim for which compensation may be granted.  Id.  Additionally, the Board notes that the report from the May 2011 VA dental examination does not convey any other dental disability for which the Veteran may be entitled to service-connection for compensation purposes.  See 
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

The Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In sum, the weight of the evidence shows that the loss of the Veteran's teeth did not result from loss of substance of the body of the maxilla or mandible caused by the in-service motor vehicle accident.  Further, no residuals or other dental disabilities have been diagnosed which may be subject to service connection for compensation purposes.  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disorder for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, such issue is addressed below.

Service Connection for VA Dental Treatment

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  As noted above, a claim for service connection for a dental condition for purposes of compensation must also be considered to be a claim for service connection for a dental disability for purposes of VA outpatient dental treatment.  Mays, 5 Vet. App. at 305.  

Those Veterans having a service-connected, noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (Class II(a)) may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  See 38 C.F.R. § 17.161(c).  Replaceable missing and broken (fractured) teeth may be considered service connected solely for the purposes of determining entitlement to dental examination(s) or outpatient dental treatment.  See Simington v. West, 11 Vet. App. 41 (1998).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting; for these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97 (1997); see also Nielson v. Shinseki, 607 F.3d 802, 808-09 (2010) (holding that "service trauma" in 38 U.S.C. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

The report from the May 2011 VA dental examination conveys that the VA examiner specifically opined that the avulsion and subsequent removal of Tooth 8, Tooth 9, and Tooth 10 was the result of the October 1983 in-service motor vehicle accident.  This type of dental trauma is contemplated by 38 C.F.R. § 17.161(c).

As the Veteran suffered in-service dental trauma during the October 1983 motor vehicle accident, resulting in the loss of Tooth 8, Tooth 9, and Tooth 10, the criteria for establishing service connection for a noncompensable dental disorder for purposes of receiving VA outpatient dental treatment under Class II(a) eligibility have been met.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  As the Veteran is entitled to Class II(a) eligibility, he may be authorized for any treatment indicated as reasonably necessary for the correction of this service-connected noncompensable condition or disability.  See 38 C.F.R. § 17.161(c).


ORDER

The appeal for service connection for cerebral concussion is dismissed.

New and material evidence having been received, the appeal to reopen service connection for a cervical spine disability, to include a neck injury, is granted.

Service connection for a cervical spine disability of arthritis is granted.

New and material evidence having been received, the appeal to reopen service connection for a laceration of the face and mouth is granted.

Service connection for a laceration of the face and mouth is granted.

Service connection for a dental disorder for compensation purposes is denied.

Service connection is granted for residuals of dental trauma to Tooth 8, Tooth 9, and Tooth 10, for purposes of receiving Class II(a) VA outpatient dental treatment.


REMAND

Increased Disability Rating for PTSD

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2014).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A veteran is also entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  

The Veteran last received a VA PTSD examination in February 2013.  At the June 2014 Board videoconference hearing, the Veteran testified that his PTSD symptoms had worsened since the last examination.  As such, a remand for a new VA PTSD examination is warranted.

TDIU 

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is service connected for PTSD, and he filed a claim for an increased disability rating.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  

At the June 2014 Board videoconference hearing, the Veteran testified that he had to stop working because of the PTSD symptoms.  The issue of entitlement to a TDIU has been raised.  As the issue of entitlement to a TDIU has not previously been addressed, the Board remands the issue to the RO for adjudication.

Outstanding Medical Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA medical records for the period on and after October 2013.

Accordingly, the issues of an increased disability rating for PTSD in excess of 30 percent and entitlement to a TDIU are REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice for a TDIU and any related development (such as a VA Form 21-8940).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's service-connected disabilities, not already of record, for the period on and after October 2013.

3.  Then schedule the Veteran for the appropriate VA PTSD or mental disorders examination in order to assist in determining the current level of severity of the service-connected PTSD.  The VA examiner should report the extent of the PTSD in accordance with VA rating criteria.  A detailed history of relevant symptoms and social and occupational impairment should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

4.  Then, readjudicate the issues of an increased disability rating for PTSD in excess of 30 percent and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


